01-15-01023-CR
                                    CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK

 i%0F#S
                                                                              FILED IN
December 1, 2015                                                       1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
FRANKLIN BYNUM                                                         12/2/2015 3:33:02 PM
ATTORNEY OF RECORD                                                     CHRISTOPHER A. PRINE
                                                                               Clerk
2814 HAMILTON STREET
HOUSTON, TX 77004

Defendant’s Name: JEFF CLAY EVERITT

Cause No: 1406723

Court: 183RD DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/19/15
Sentence Imposed Date: 10/23/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: FRANKLIN BYNUM
Motion for New Trial 11/23/15


Sii    :e!y;

        V


  riminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

      BILLY JALUFKA (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                                       mp
                                 1406723

           The State of Texas
                                         In the 183rd District Court of
                   v.
                                              Harris County, Texas
            Jeff Clay Everitt

                          NOTICE    OF    APPEAL

    Jeff Everitt gives notice of appeal of his conviction.
                                         Respectfully,



    Bynum Law Office                     Franklin Bynum
    2814 Hamilton Street                Texas Bar Number 24069451
    Houston, Texas 77004                franklin@bynumlaw.net
x   (713) 343-8844




                                                             *££4.D
                                                          NOV|J 2015
                                                          Harris Counfy.
                                                  By.                      TMM
                                                              Deputy
m
THE STATE        OF   TEXAS
                                                    Cause No
                                                                  |ko6-7 5.3
                                                                              IN THE            DISTRICT COURT

V.                                                                            COUNTY CRIMINAL COURT AT LAW NO.
'ÿ-e£r(r 'ÿVcr            »         , Defendant                               HARRIS COUNTY, TEXAS


            TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
     U>     I
AN h'                                                    \
                   APPEAL CARD

*                    Jt'&frUo
m                  The State of Texas
                                           S&2S
                    rifiii                              QAIK
 Date Notice
 Of Appeal:    _   \Smÿ.
 Presentation:                      VoL          Pg..

 Judgment:                          Vol.         Pg*.

 Judge Presiding      \larv*sa lftflatfufr
 Court Reporter_
 Court Reporter_
                     i&7u,. jqiÿL_
 Court Reporter_

 Attorney
 on Trial_    Oirwl'
 Attorney
                   PranK li'fo "Punuioo
 on Appeal,

         Appointed
                      _             Hired
                                             _
 Offense

          I:
 Jury Trial:                 Yes
                                                 _
 Punishment
 Assessed  _ 1 6 aeir